IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                           PD-0490-09


                                SAUL CONTRERAS, Appellant

                                                  v.

                                    THE STATE OF TEXAS


               ON DISCRETIONARY REVIEW OF CASE 08-06-00205-CR OF
                        THE EIGHTH COURT OF APPEALS,
                               EL PASO COUNTY


       WOMACK , J., filed a concurring opinion.


       I join the judgment of the Court and its opinion except as to “Invocation of Right to

Counsel”– subpart 5 of part B (“Analysis”) of Part I (“ARTICLE 38.23 INSTRUCTION”). As

the opinion says (ante, at 21), the court’s charge under Article 38.22 of the Code of Criminal

Procedure included an instruction on the law applicable to waiver of right to counsel. Whether

the charge under Article 38.23 also should have included an instruction on the same law seems to
                                                                             (Contreras concurrence) - 2

be moot. I see no need to discuss the question of the constitutional nature of the Miranda rule

which so fractured the Supreme Court in Chavez v. Martinez, 538 U.S. 760 (2003).


Filed: June 9, 2010.
Publish.